355 U.S. 65 (1957)
TURNER
v.
WRIGHT, TREASURER OF ILLINOIS, ET AL.
No. 405.
Supreme Court of United States.
Decided November 18, 1957.[*]
APPEAL FROM THE SUPREME COURT OF ILLINOIS.
Amos M. Matthews for appellant in No. 405.
Melvin B. Lewis for appellants in No. 470.
E. H. McDermott and Richard S. Oldberg for appellant in No. 482.
Latham Castle, Attorney General of Illinois, and Mark O. Roberts, Lee D. Martin and Willard Ice, Special Assistant Attorneys General, for appellees in Nos. 405 and 482.
John C. Melaniphy and Sydney R. Drebin for appellee in No. 470.
PER CURIAM.
The motions to dismiss are granted and the appeals are dismissed for want of a substantial federal question.
NOTES
[*]  Together with No. 470, Abbate Brothers, Inc., et al. v. City of Chicago, and No. 482, Burgess-Norton Manufacturing Co. v. Lyons et al., also on appeals from the same court.